

116 HR 4789 IH: To allow Federal law enforcement officers to purchase retired service weapons, and for other purposes.
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4789IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mrs. Demings (for herself, Mr. Steube, Mr. Soto, Mr. Bacon, and Mr. Rutherford) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo allow Federal law enforcement officers to purchase retired service weapons, and for other
			 purposes.
	
		1.Purchase of retired handguns by Federal law enforcement officers
 (a)In generalA Federal law enforcement officer may purchase a retired handgun from the Federal agency that issued the handgun to such officer.
 (b)LimitationsA Federal law enforcement officer may purchase a retired handgun under subsection (a) if— (1)the purchase is made during the 6-month period beginning on the date the handgun was so retired; and
 (2)the officer is not prohibited from possessing or receiving the handgun under the laws of the United States or the laws of the State, territory, or possession of the United States in which the officer resides.
 (c)CostA handgun purchased under this section shall be sold at the fair market value for such handgun taking into account the age and condition of the handgun.
 (d)Sense of Congress on use of fundsIt is the sense of Congress that any amounts received by the Government from the sale of a handgun under this section should be transferred and used to fund Federal gun safety programs.
 (e)DefinitionsIn this section: (1)the term Federal law enforcement officer has the meaning given that term in section 115(c)(1) of title 18, United States Code;
 (2)the term handgun has the meaning given that term in section 921(a) of title 18, United States Code; and (3)the term retired handgun means any handgun that has been declared surplus by the applicable agency.
				